Appeal by defendant from a judgment of the Supreme Court, Queens County, entered June 4, 1962 after a jury trial, convicting him of grand larceny in the first degree, and imposing sentence. Judgment reversed on the law and a new trial granted. No questions of fact were considered. In our opinion, during defendant’s cross-examination, the form of the questions permitted in an attempt to impeach the defendant’s credibility by showing his prior criminal or immoral acts went beyond proper bounds, in that the effect of the questions was to accuse the defendant of being arrested upon criminal charges when in fact there had been no convictions (People v. Santiago, 15 N Y 2d 640; People v. Malkin, 250 N. Y. 185). We are of the further opinion that defense counsel was unduly restricted in his cross-examination of the witnesses for the prosecution. In view of defendant’s claim that his confession was coerced, the new trial will of course proceed *612in accord with the dictates of the new rules governing voluntariness of confessions (People v. Huntley, 15 N Y 2d 72). If we did not reverse the judgment and direct a new trial for the stated errors in the conduct of the trial, we, in any event, would have been required to remit the action for a Humtley hearing on the issue of the voluntariness of the defendant’s confession. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.